DETAILED ACTION

	Acknowledgment is made of the amendment filed on 12/27/2021.  Claims 1-13 and 15-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, an illuminator, comprising:
a light pipe with an open frame structure for visual aiming of the illuminator to facilitate an alignment of a barcode; and
a circuit board, attached to a back opening of the light pipe, comprising six dark field LEDs for generating six dark field illuminations and two bright field LEDs for generating bright field illuminations;
wherein, the two bright field LEDs produce two alternating point sources for providing bright field illuminations in different directions to minimize a specular reflection hot spot without using any diffuser during the bright field illuminations; and
wherein, chamfered inner edges of the light pipe emit the dark field illuminations in different orientations from the light pipe;

a single piece open frame structure;
a multi-layer coating on an exterior surface and an interior surface of the light pipe; and
a front opening with chamfered light output ports to provide illumination uniformity with an optimized chamfer angle and chamfer surface texture to support emissions of dark field illuminations in various orientations, wherein, the single piece open frame structure is integrated into an illuminator and supports visual aiming of the illuminator to facilitate an alignment of an object;
regarding claim 15, a multi-function illuminator, comprising:
a plurality of bright field LEDs for generating bright field illumination;
a plurality of dark field LEDs for generating dark field illumination;
a circuit board comprising the plurality of bright field LEDs and the plurality of dark field LEDs;
a light pipe, with an open frame structure, attached to the circuit board to transfer dual-field, multi-color, multi-directional illumination;
a controller for selectively controlling the plurality of bright field LEDs and the plurality of dark field LEDs; and
a camera mounted on the circuit board, through an opening on the circuit board, with a lens of the camera, viewing at a front opening of the light pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 14, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876